NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
FRANK J. VISCONI,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendant-Appellee.
2011-5086 .
Appeal from the United States Court of Federa1
Claims in case no. 10-CV-656, Judge Susan G. Braden.
ON MOTION
ORDER
Frank J. Visconi moves to remand this case to the
United States Court of Federal C1aims. The United
States moves for an extension of time to file its response-),
and opposes Visconi's motion to remand. Visconi submits
additional documents concerning his arguments in the
case.
Visconi's motion contains arguments that are similar
to those presented in his brief, i.e., that the case should be
remanded. Visconi's additional documents also present

VlSCONI V. US 2
arguments that should be made in the briefs. Visconi has
not shown in his motion that remand is appropriate at
this time.
Accordingly,
IT IS ORDERED THATI
(1) Visconi's motion is denied.
(2) The United States' motion for an extension of time
is granted
FoR THE CoURT
SEP 0 1 2011 /s/ Jan Horbaly
Date J an Horbaly '
Clerk
cc: Frank J. Visc0ni
Joshua A. Mandlebaum, Esq. ga c0umEB|§EFDPEALs F0R
S8 Tl'lE FEDERAL ClRCUlT
$EP 01 2011
JAN|'l9RBllLY
CLERK